DETAILED ACTION
Acknowledgements
The amendment filed 02/22/2021 is acknowledged.
Claims 1-5, 7-12, 14-19 and 21 are pending.
Claims 1-5, 7-12, 14-19 and 21 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1-5, 7-12, 14-19 and 21 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §112, the arguments are moot in light of the amendment.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered.  However, examiner respectfully disagrees.
With respect to the newly added limitation of claims 1, 8 and 15 “the proof is based on the first commitment value, an asset type of an input asset object, the asset type of the output asset object, and an identifier corresponding to a second commitment value of the input asset object,”, it is new matter as the specification is silent on proof is based on the asset type of an input asset object and the asset type of the output object.  See para 10 of this office action for detail.  For the purpose of examination, the limitation is been interpreted as “wherein the proof is based on input asset commitments and output asset commitment;”.  Poelstra et al.  Section 4.1 Definition 14 discloses a proof             
                π
            
         is based on a collection of input asset commitments and an output commitment.  Therefore, Poelstra et al. teaches the limitation.
            
                
                    
                        π
                    
                    
                        P
                        O
                        U
                        R
                    
                
            
         and commitments to verify pour transaction.             
                
                    
                        a
                    
                    
                        p
                        k
                    
                    
                        o
                        l
                        d
                    
                
                 
            
        is the identifier corresponding to the commitment value of the input asset that exists on the ledger.  Therefore, Ben-Sasson et al. teaches the limitation.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, 14-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
Regarding the amended claims 1, 8 and 15, following limitations are new matter as they are not supported by the Specification. 
“receiving, by a node device of a blockchain, an asset transfer transaction,… wherein the proof is based on the first commitment value, an asset type of an input asset object, the asset type of the output asset object, and an identifier corresponding to a second commitment value of the input asset object;”  Specification in PGPub para 0069 discloses “the proof based on the proof generation algorithm, can include the commitment value obtained through calculation by using the commitment function, the asset type of the input asset object, the asset type of the output asset object, and identifier information corresponding to the commitment value of the input asset object.”  However, the specification is silent on the proof is based on an asset type of an input asset object, the asset type of the output asset object.  For the purpose of the examination, the limitation is been interpreted as:
wherein the proof is based on input asset commitments and output asset commitment.
Claims 2-5, 7, 9-12, 14, 16-19 and 21 are also rejected as each depends from claims 1, 8 and 15 respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over “Zerocash: Decentralized Anonymous Payments from Bitcoin”, 2014 IEEE Symposium on Security and Privacy, May 2014, pages 459-474, (Ben-Sasson et al.”) in view of US Application Publication US20170237554A1 (“Jacobs et al.”), and in further view of “Confidential Assets - International Conference on Financial Cryptography and Data Security, March 2, 2018, pp 43-63” (“Poelstra et al.”).

Regarding claims 1, 8 and 15, Ben-Sasson et al. teaches:
wherein the asset transfer transaction comprises a commitment value and a proof (pp 461-462 “Step 3: extending coins for direct anonymous payments”)
determining, by the node device of the blockchain, that the asset transfer transaction is a legal transaction, comprising: (Fig. 2 “VerifyTransaction”; pp 468 “C. Algorithm constructions”)
inputting, by the node device of the blockchain, at least the first commitment value and the proof to a zero-knowledge proof algorithm; and (Fig. 2 “VerifyTransaction”; pp 468 “C. Algorithm constructions”)
determining, by the node device of the blockchain using a proof verification algorithm included in the zero-knowledge proof algorithm, that the identifier corresponding to the second commitment value of the input asset object is associated with an existing asset object that is comprised in a distributed database of the blockchain; and (pages 461-462 right col, last para “This yields the coins”)
in response to determining that the asset transfer transaction is a legal transaction, recording, by the node device of the blockchain, the first commitment value corresponding to the output asset object in the distributed database of the blockchain. (Fig. 2 “VerifyTransaction” and “Receive”, pp 465 section “New transactions”)

Ben-Sasson et al. does not teach:
receiving, by a node device of a blockchain, an asset transfer transaction, 
wherein the first commitment value is based on at least an asset type of an output asset object in the asset transfer transaction and a commitment function, 
wherein the proof is based on input asset commitments and output asset commitment; 
determining, by the node device of the blockchain and using the proof verification algorithm included in the zero-knowledge proof algorithm, that the asset type of the input asset object is the same as the asset type of the output asset object in the asset transfer transaction; and 
However, Jacobs et al. teaches:
receiving, by a node device of a blockchain, an asset transfer transaction (paras 0052-0054)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the “Zerocash: Decentralized Anonymous Payments from Bitcoin” of Ben-Sasson et al. by adding receiving asset transfer transaction in accordance with the teaching of Jacobs et al..  This modification enables asset transfer transaction activities.

Ben-Sasson et al. and Jacobs et al. do not teach:
wherein the first commitment value is based on at least an asset type of an output asset object in the asset transfer transaction and a commitment function, 
wherein the proof is based on input asset commitments and output asset commitment; 
determining, by the node device of the blockchain and using the proof verification algorithm included in the zero-knowledge proof algorithm, that the asset type of the input asset object is the same as the asset type of the output asset object in the asset transfer transaction; and 
However, Poelstra et al. teaches:
wherein the first commitment value is based on at least an asset type of an output asset object in the asset transfer transaction and a commitment function, (Section 4.2 Definition 17)
wherein the proof is based on input asset commitments and output asset commitment; (Section 4.1 Definition 14)
determining, by the node device of the blockchain and using the proof verification algorithm included in the zero-knowledge proof algorithm, that the asset type of the input asset object is the same as the asset type of the output asset object in the asset transfer transaction; and  (Section 4.2, Theorem 7.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Ben-Sasson et al. and Jacob et al. by adding support for confidential asset type in accordance with the teaching of Poelstra et al..  This modification improves the privacy and fungibility of all assets (Poelstra et al. Abs.).

With respect to claims 2, 9 and 16, Ben-Sasson et al. in view of Jacobs et al., and in further view of Poelstra et al. disclose all the limitations as described above. Ben-Sasson et al. further discloses: 
publishing, by the node device of the blockchain, the identifier corresponding to the second commitment value of the input asset object in the blockchain. (pp 465 “New transactions”)

With respect to claims 3, 10 and 17, Ben-Sasson et al. in view of Jacobs et al., and in further view of Poelstra et al. disclose all the limitations as described above. Ben-Sasson et al. further discloses:
wherein the proof is based on inputting at least the first commitment value, the asset type of the input asset object, and the asset type of the output asset object as input data to a proof generation algorithm included in the zero-knowledge proof algorithm. (Fig. 2; “Pour”; pp 468 “B. zk-SNAKs for pouring coins”)

With respect to claims 4, 11 and 18, Ben-Sasson et al. in view of Jacobs et al., and in further view of Poelstra et al. disclose all the limitations as described above. Ben-Sasson et al. further discloses:
wherein information of the input asset object is invisible, and wherein the input data of the proof generation algorithm further comprises the identifier corresponding to the second commitment value of the input asset object. (page 461 right col para “Coins are spent using the pour operation,…” – page 462, page 466 left col mid para “The Pour algorithm outputs….”)

With respect to claims 5, 12 and 19, Ben-Sasson et al. in view of Jacobs et al., and in further view of Poelstra et al. disclose all the limitations as described above. Ben-Sasson et al. further discloses: 
determining, by the node device of the blockchain and using a zero-knowledge proof on the first commitment value based on the proof, that the identifier is associated with a commitment value of the existing asset object deposited in the blockchain. (pages 461-462 right col last para “This yields the coin”)

Regarding claims 7, 14 and 21, Ben-Sasson et al. in view of Jacobs et al., and in further view of Poelstra et al. disclose all the limitations as described above.  Ben-Sasson et al. further discloses:
wherein the commitment function is a hash function, and wherein the zero-knowledge proof algorithm is a zksnark algorithm or a zkstark algorithm. (pp 462 “C. Zerocash”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685